Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-18, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Shen (US 2020/0064898) and Walsh (US 2011/0167287).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
	As per claim 1, Shen teaches a method for managing communication between a Universal Flash Storage (UFS) device and a UFS Host, the method comprising: determining, by a device, at least one path of payload data flow along at least one of a transmission lane of the UFS host and a transmission lane of the UFS device , wherein the device 5is at least one of the UFS host and the UFS device ; initiating, by the device, ([0024: “The clock generator 136-2 is a circuit for generating a clock signal CLK2 and outputting the clock signal CLK2 to a UFS InterConnect (UIC) Layer 170 including the PHY 131, the DL layer 132 and the flash controller 133, and the flash access interface 139 for use in synchronizing data transmissions, or others” and 0035: “ The UFS interface may operate at Pulse-Width Modulation (PWM) and high-speed (HS) gears’- operate in multiple gears] ; and a host controller configured to switch between a requested gear and a selected gear of the serial interconnect [ 0037: “When receiving the mode change command, the flash memory controller 133 sets the mode and gear registers accordingly. Exemplary settings of the mode and gear registers or different data transmission modes ” ] prior to entering a hibernation mode [0047: “After receiving the mode change command, the flash memory controller 133 sets the register 137-1 to store information about the changed data transmission mode. Subsequently, the processing unit 134 reads the register 137-1 (stepS440), drives the clock generator 136-  to output the clock signal CLK1 at a frequency (for example, conform to LV1 of CLK1) to the processing unit 134 and drives the clock generator 136-2 to output the clock signal CLK2 at a frequency (for example, conform to LV1 of CLK2) to the access interfaces according to the changed data transmission mode, thereby enabling the processing unit 134, the UIC layer 170 and the flash access interface 139 to operate at slower operating frequencies’ and 0023: “the invention introduce power-saving mechanism in an active mode to make the device 130 actively adjust one or more clock signals that are provided to a processing unit and/or an access interface according to data transmission statuses between the device 130 and the host 110 and/or the device 130 and the storage unit 150.”- when the device is active and power is reduced which signified it is performed prior to hibernation] However, Shen does not expressly teach entering a hibernation mode/state. Nonetheless, Walsh teaches at least one Hibernate state entry action based on the determined at least one path of the payload received prior to entering the hibernation mode ”- prior to entering hibernation action is taken and power is supplied]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Shen and Walsh because both are directed toward entering to the hibernation. Furthermore, teaching of Shen that the gear changing request when hibernate signal is received can be improved by receiving the signal prior to hibernation such that that significant power can be saved.

As per claim 2, Shen-Walsh teaches wherein the transmission lane of the UFS host is formed by a connection established between a transmission unit (Tx) of the UFS host and a reception unit (Rx) of the UFS device.  (Shen [0037-0047])
As per claim 3, Shen-Walsh teaches wherein the transmission lane of the UFS device is formed by a connection established between a transmission unit (Tx) of the UFS device and a reception unit (Rx) of the UFS host.  (Shen [0037-0047])

Per claims 14-18 and 35, and 36 see the rejection for claims 1-3, supra. 
Allowable Subject Matter
Claims 4-13 and 19-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.